Mr. Justice Cartwright delivered the opinion of the court: This is an appeal from' a judgment of the county court of Cook county rendered on the hearing of the application of the county collector for judgment against the property of the United Safe Deposit Company, the appellant, for taxes of 1915. • The objections to the taxes and the decision of the court were the same as in the case of People v. Day, {ante, p. 543.) The briefs arid arguments of the respective parties are the same as in that case and the questions involved are there decided. For the reasons given in the opinion in that case the judgment is affirmed in part and reversed in part and the.cause remanded. Reversed in part and remanded.